Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S COMMENT
	Dependent claim 7 was objected in the last office action mailed on 03/28/2022. Applicant has incorporated claim 7 into independent claim 1.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1 and 8  and cancellation of claim 7 in “Claims - 05/26/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 05/26/2022” is acknowledged. 
 	This office action considers Claims 1-4, 8-14, 21-26 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-4, 8-14, 21-26 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an inner doped well region in the semiconductor substrate below the anode region and the cathode region, the inner doped well region comprising dopant material of a first type; and a counter-doped outer well region in the semiconductor substrate below a substrate contact region and around the inner doped well region, the counter- doped outer well region comprising dopant material of a second type that is opposite the first type, the substrate contact region including a plurality of third fins” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20200286889 A1 to Salcedo, US 20190006351 A1 to Zhou) substantially disclose the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20200286889 A1 to Salcedo, US 20190006351 A1 to Zhou) is considered pertinent to applicant's disclosure. See form PTO-892. Salcedo discloses: 

    PNG
    media_image1.png
    227
    505
    media_image1.png
    Greyscale

Salcedo – Fig. 7A
a semiconductor substrate (401; Fig. 7A; [0174]);
an anode region (right side of Fig. 7A) comprising a plurality of first fins (fins 403) formed in said semiconductor substrate (401), wherein an upper surface of the semiconductor substrate is exposed within said anode region (upper surface of 401 is exposed where 403, 405 not present) and wherein the plurality of first fins have a first vertical height (vertical height of 403 is shown in Fig. 7A) and sidewall surfaces (sidewall of 403 is shown in Fig. 7A);
a cathode region (left side of Fig. 7A) comprising a plurality of second fins (fins 402) formed in said semiconductor substrate, wherein the plurality of second fins have a second vertical height (height of 403 is shown in Fig. 7A); and
a conductive structure (anode terminal 407 – [0174])) that contacts and engages at least an upper surface of the plurality of first fins in the anode region (As shown in Fig. 7A – 407 is in contact with the upper surface of fins 403 in the anode region) and at least a portion of the upper surface of the semiconductor substrate within the anode region (407 also contacts upper surface of substrate 401 – Fig. 7A).
Even though Fig. 7A of Selcedo shows heights of fins 403 and 402, Selcedo is silent about their relative heights. That is, Selcedo fails to teach height of second fin 402 is greater than first fin 403.
In an analogous art, Zhou teaches height of fins 252, 253 greater than height of 251 (Zhou Fig. 5; [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the cathode fins 252, 253 having a greater vertical height than the anode fins 251 of Zhou into the Selcedo structure.
The ordinary artisan would have been motivated to integrate teachings of Zhou into Selcedo structure in the manner set forth above for, at least, this integration will prevent damage to the second doped layer during subsequent planarization of the dielectric layer (Zhou – [0046]).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 1 is deemed patentable over the prior art.
Claims (2-4, 8-9) are allowed as those inherit the allowable subject matter from claim 1.
Claims 10-14 were previously allowed.
	Reason for allowance was given in the last office action mailed on 06/08/2021.
	Claims 21-26 were previously allowed.
Reason for allowance was given in the last office action mailed on 03/28/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898